Citation Nr: 1704351	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  05-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis, secondary to service-connected bilateral pes cavus with calluses.

2.  Entitlement to service connection for bilateral hip arthritis, secondary to service-connected bilateral pes cavus with calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  At the time of that decision the appellant was only service connected for calluses of the feet.  In a September 2013 the Atlanta RO granted service connection for bilateral pes cavus which was then combined for rating purposes with the previously service connected calluses.   

The case was forwarded to the Board by the Atlanta, Georgia RO.  The case was remanded by the Board in January and December 2008 for further development and in November 2015 for a supplemental statement of the case.   

In November 2007, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January and February 2015 examinations are not adequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither examination fully addressed whether the Veteran's service-connected bilateral pes cavus with calluses either caused bilateral hip and knee arthritis, or if not, whether bilateral pes cavus with calluses permanently aggravated arthritis of the hips and knees.  Although the January 2015 VA examiner determined that the Veteran had a minimal limp, he did not address whether it was caused by the Veteran's feet calluses.  Further, he did not directly address whether the Veteran's service-connected pes cavus with calluses permanently aggravated bilateral hip or bilateral knee arthritis.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).
The February 2015 VA examiner opined that it was less likely than not that the Veteran's service-connected feet calluses caused or aggravated his bilateral hip or bilateral knee arthritis, however, the examiner did not cite or provide the medical literature she reportedly reviewed and failed to provide a fully articulated rationale.
Finally, the Veteran, through his representative, submitted new evidence in December 2016 regarding the link between foot disorders and problems with hip and knee disorders.  Given that the appellant did not waive his right to have the RO first consider this new evidence, the case must be remanded to the RO.    
Accordingly, the case is REMANDED for the following action:

1.  Refer the appellant's electronic claims file, to include all VBMS and Virtual VA records, for review by an orthopedic physician.  Following that physician's review of the records, to include the medical literature provided in December 2016, the physician is to opine whether it is at least as likely as not that any diagnosed hip or knee arthritis is caused by bilateral pes cavus with calluses?  If not, is it at least as likely as not that any diagnosed hip or knee arthritis is permanently aggravated by bilateral pes cavus with calluses?  A complete rationale should be provided for any opinion or conclusion expressed.

If the requested opinions cannot be rendered without resorting to speculation, the physician examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physician is advised that they must discuss the Veteran's self-reported history.  The physicians are advised that while the Veteran is not competent to state that he has arthritis of the hips and knees due to bilateral pes cavus and calluses, the claimant is competent to report changes in walking habits as well as a history of hip and knee pain.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

2.  Then, after completing any other development that may be indicated, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




